BASKIN, Judge.
Upon consideration of the appeal and cross-appeal, we affirm the order denying appellant attorney’s fees in connection with child custody hearings conducted after final judgment had been entered by the trial court. In the absence of a specific reservation of jurisdiction for that purpose in the final judgment, the court lacks jurisdiction to award attorney’s fees. Oyer v. Boyer, 383 So.2d 717 (Fla. 4th DCA 1980); Church v. Church, 338 So.2d 544 (Fla. 3d DCA 1976); Frumkes v. Frumkes, 328 So.2d 34 (Fla. 3d DCA 1976).
Furthermore, appellant is precluded from seeking attorney’s fees by her failure to request them in her petition for change of custody. McCallum v. McCallum, 364 So.2d 97 (Fla. 4th DCA 1978); Reardon v. Reardon, 355 So.2d 207 (Fla. 1st DCA 1978). We therefore find no error in the court’s failure to conduct a hearing on that issue.
Affirmed.